UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1321


CLEIDE FERREIRA DE OLIVEIRA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 26, 2013                 Decided:   September 9, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Cleide Ferreira De Oliveira, Petitioner Pro Se.          David H.
Wetmore, Office    of   Immigration  Litigation,   UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleide De Oliveira petitions for review of an order of

the Board of Immigration Appeals denying reconsideration of the

agency’s decision denying the relief of cancellation of removal.

We have reviewed the administrative record and De Oliveira’s

claims and conclude that we lack jurisdiction over the petition

for review.      See 8 U.S.C. § 1252(a)(2)(B)(i), (a)(2)(D) (2006);

Sorcia v. Holder, 643 F.3d 117, 124-25 (4th Cir.), cert. denied,

132   S.   Ct.   776    (2011).     Accordingly,      we    grant   the   Attorney

General’s     motion     to   dismiss    the   petition      for    review.      We

dispense    with       oral   argument   because      the    facts    and     legal

contentions      are   adequately   presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                             PETITION DISMISSED




                                         2